DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 23, 2019. Claims 11-19 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Regarding claims 18
"Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory processes, as they are not 'acts' being performed." MPEP §2106.01 I. Because the claims recite only abstractions that are neither "things" nor "acts," the claims are not within one of the four statutory classes of invention.  Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 U.S.C. §101. 
"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, as nonstatutory functional descriptive material." MPEP §2106.01 I. 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, claim 18 is a system claim directed to identify an area having local traffic routing; download a guidance system application or parameters for an existing guidance system application in order to create a communication interface with the local guidance system that is associated with the identified area of local traffic routing; and use the communication interface for communication of the driver assistance system with the local guidance system when the motor vehicle is located within the area of the local traffic routing. 18 as directed to software alone.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



7.	Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 11 and 19 recites “the interaction of a driver”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the basis”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the driver”. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 and 16 recite “the vehicle”. There is insufficient antecedent basis for this limitation in the claim.


Claims 12-17 depend from claim 11 and therefore include the same limitation as claim 11 so they are rejected for the same reason.
Claim 19 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 11-19 are rejected under 35 U.S.C 103 as being unpatentable over Dellantoni et al, US 2015/0264321, in view of Seo et al. US 2017 /0008515, hereinafter referred to as Dellantoni and Seo, respectively.

Regarding claim 11, Dellantoni discloses a method for the interaction of a driver assistance system in a motor vehicle with a guidance system, comprising: 
identifying an area having local traffic routing (See at least ¶ 26, “a 360 degree view system on a vehicle may provide the driver with a view encompassing the area around the entire vehicle (FIG. 1). This type of automotive driving aid provides visual information to the driver about the vehicle surroundings and aids in the maneuvering of the vehicle”), (See at least ¶ 51, “The system thus may take into account the driving conditions or geographic location of the vehicle in making the decision of whether or not to display the sideward views when it is determined that the vehicle has stopped at a potential cross-traffic driving situation”), (See at least ¶ 41, “The vehicular scalable integrated control unit is responsive to a global positioning system of the vehicle to determine a current geographical location of the vehicle. The vehicular scalable integrated control unit accommodates downloading of applications, which may include a tour guide application…integrated control unit may be operable to access and/or process the tour guide application responsive to a determination that the current geographical location of the vehicle is approaching the selected tour area”); 
downloading a guidance system application or parameters for an existing guidance system application to create a communication interface with the guidance system that is associated with the identified area of local traffic routing (See at least ¶ 37, “the scalable integrated electronic control unit may operate to access or run the downloaded application or applications at an appropriate time or in response to a detected driving condition or the like”), (See at least ¶ 40, “a navigation application may be downloaded (such as via a telematics system of the vehicle when selected by a driver of the vehicle, such as for a particular driving situation and/or geographical location of the vehicle) for a particular region or locale that the vehicle is to be traveling in or through. Then, when a GPS system of the vehicle detects that the vehicle is at a particular geographical location, the scalable integrated electronic control unit may download the appropriate maps or information associated with that location”), (The examiner notes that a guidance system application is equivalent to a tour guide application in the context provided by Dellantoni); and 
using the communication interface for communication of the driver assistance system with the guidance system when the motor vehicle is located within the area having local traffic routing (See at least ¶ 5, “The vehicular scalable integrated control unit or module or system of the present invention preferably incorporates inputs from driver assistance system components (such as cameras, radar sensors, ultrasonic sensors and/or infrared sensors or the like), or systems or subsystems…computing of driver assistance system (DAS) functions and applications with the likes of navigational functions or systems or subsystems”), (See at least ¶ 53, “The active safety and sensing system may include fusion/combination of outputs from various sensing devices to provide environmental awareness at and surrounding the vehicle and may provide partial or complete control of the vehicle as it is driven along a road and/or may provide alert warnings to the driver of the vehicle of what may be present environmentally exterior of the vehicle and/or what may be hazardous thereat”), (See at least ¶ 27, “generate vehicle equipment control signals/outputs that control the likes of braking or speed or hazard alerts or the like. The presentation of this video information on a video screen viewable by the driver while driving preferably has driver selectable viewing configurations including: a 360 degree view with a perspective reference above the vehicle”).
Dellantoni fails to explicitly disclose a local guidance system.
However, Seo teaches a local guidance system (See at least ¶ 20, “the parking lot server generating a driving path up to the selected parking slot and transmitting the generated driving path to the autonomous driving apparatus; and the autonomous driving apparatus performing the autonomous driving of the vehicle along a virtual lane of the driving path”), (See at least ¶ 69, “The controlling unit 260 maps a driving path up to a parking slot designated by the parking lot server 100 to the parking lot map data and displays the parking lot map data to which the driving path is mapped on the display (not illustrated), and performs autonomous driving along a virtual lane on the driving path”), (The examiner notes that the parking lot server is equivalent to a local guidance system as stated in the specification of the application. Further, the downloaded guidance application of Dellantoni is also equivalent to a local guidance system (¶ 40)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the interaction of a driver assistance system of Dellantoni and include a local guidance system as taught by Seo because it would allow the method to transmit parking lot information including parking lot map data to which a virtual lane is applied to a vehicle entering the parking lot when the vehicle entering the parking lot is sensed; and an autonomous driving apparatus configured to perform autonomous driving of the vehicle up to any one parking slot empty in the parking lot using the virtual lane (Seo ¶ 7).
Regarding claim 12, Dellantoni discloses the method as recited in claim 11, wherein the downloading of the guidance system application or the parameters for an existing guidance system application is performed by a data storage unit outside the vehicle, which is developed separately from the guidance system or is provided in the guidance system (See at least ¶ 37, “the scalable integrated electronic control unit may operate to access or run the downloaded application or applications at an appropriate time or in response to a detected driving condition or the like”), (See at least ¶ 40, “a navigation application may be downloaded (such as via a telematics system of the vehicle when selected by a driver of the vehicle, such as for a particular driving situation and/or geographical location of the vehicle) for a particular region or locale that the vehicle is to be traveling in or through. Then, when a GPS system of the vehicle detects that the vehicle is at a particular geographical location, the scalable integrated electronic control unit may download the appropriate maps or information associated with that location”), (The examiner notes that a guidance system application is equivalent to a tour guide application in the context provided by Dellantoni). Regarding claim 13, Dellantoni discloses the method as recited in claim 11, wherein the identification of the area having local traffic routing is performed on the basis of a destination specification in a navigation system or on the basis of a currently traveled route or a current position of the vehicle (See at least ¶ 40, “a navigation application may be downloaded (such as via a telematics system of the vehicle when selected by a driver of the vehicle, such as for a
particular driving situation and/or geographical location of the vehicle) for a particular region or locale that the vehicle is to be traveling in or through”), (See at least ¶ 55, “the system may include a map input or geographical location input (such as from an onboard or an external GPS-based navigational system), whereby the vehicle safety system may be geographically/locally customized to operate differently or may process the image data differently or the like, in response to the map input or geographical location input indicative of the particular geographical location of the equipped vehicle at that moment in time”). Regarding claim 14, Dellantoni discloses the method as recited in claim 11, wherein the guidance system application may be downloaded automatically without asking a driver of the motor vehicle or after prior confirmation from the driver, and when crossing a minimum distance en route to the area of local traffic routing, immediately when entering the area of local traffic routing, or at the beginning of a drive having a known destination at which the area having the local traffic routing is located (See at least ¶ 40, “Then, when a GPS system of the vehicle detects that the vehicle is at a particular geographical location, the scalable integrated electronic control unit may download the appropriate maps or information associated
with that location, or may provide (such as via an audible system or video display or the like) information to the driver of the vehicle about the geographical location at which the
vehicle is located.”). Regarding claim 15, Dellantoni discloses the method as recited in claim 11, wherein the guidance system application is downloaded only if it is determined that there exists no interface to the guidance system of the identified area of local traffic routing (See at least ¶ 6, “provides a robust and reliable firewall assuring that consumer imported or downloaded features do not interfere with or degrade vehicular functions or controls existing in the vehicle and provided thereto by the automaker”), (See at least ¶ 40, “Then, when a GPS system of the vehicle detects that the vehicle is at a particular geographical location, the scalable integrated electronic control unit may download the appropriate maps or information associated with that location, or may provide (such as via an audible system or video display or the like) information to the driver of the vehicle about the geographical location at which the vehicle is located.”). Regarding claim 16, Dellantoni discloses the method as recited in claim 11. 
Dellantoni fails to explicitly disclose wherein the use of the communication interface makes it possible automatically to signal to a driver driving recommendations or to move the vehicle in fully automatic fashion along the local traffic routes.
(See at least ¶ 20, “the parking lot server generating a driving path up to the selected parking slot and transmitting the generated driving path to the autonomous driving apparatus; and the autonomous driving apparatus performing the autonomous driving of the vehicle along a virtual lane of the driving path”), (See at least ¶ 69, “The controlling unit 260 maps a driving path up to a parking slot designated by the parking lot server 100 to the parking lot map data and displays the parking lot map data to which the driving path is mapped on the display (not illustrated), and performs autonomous driving along a virtual lane on the driving path”), (The examiner notes that the parking lot server is equivalent to a local guidance system as stated in the specification of the application. Further, the downloaded guidance application of Dellantoni is also equivalent to a local guidance system (¶ 40)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the interaction of a driver assistance system of Dellantoni and include wherein the use of the communication interface makes it possible automatically to signal to a driver driving recommendations or to move the vehicle in fully automatic fashion along the local traffic routes as taught by Seo because it would allow the method to transmit parking lot information including parking lot map data to which a virtual lane is applied to a vehicle entering the parking lot when the vehicle entering the parking lot is sensed; and an autonomous driving apparatus configured to perform autonomous driving of the vehicle up to any one parking slot empty in the parking lot using the virtual lane (Seo ¶ 7).
Regarding claim 17, Dellantoni discloses the method as recited in claim 11, wherein, when it is determined that the motor vehicle has left the area of the local traffic routing, the guidance system application is automatically uninstalled from the driver assistance system (See at least ¶ 41, “The tour guide application provides information associated with various geographical locations of a selected tour area. The vehicular scalable integrated control unit, responsive to a determination by a GPS system of the equipped vehicle that the current geographical location of the vehicle is at a location identified in the tour guide application for the selected tour area, controls the display screen to display information associated with the identified
location of the tour guide application and the current geographical location of the vehicle”), (the examiner notes that it would be obvious that if the vehicle is not within the specific area, the guidance system application would not be available for the driver, thus it won’t be available in the display screen in the case of a tour guide application. The same would be also known happen if the application is for a parking lot assistance as presented by Seo. Therefore, it would be obvious to uninstalled the application when is detected that the vehicle is identify to be outside of the area requiring the guidance system application). Regarding claim 18, Dellantoni discloses a driver assistance system in a motor vehicle for interaction with a guidance system, the driver assistance system configured to: 
identify an area having local traffic routing (See at least ¶ 26, “a 360 degree view system on a vehicle may provide the driver with a view encompassing the area around the entire vehicle (FIG. 1). This type of automotive driving aid provides visual information to the driver about the vehicle surroundings and aids in the maneuvering of the vehicle”), (See at least ¶ 51, “The system thus may take into account the driving conditions or geographic location of the vehicle in making the decision of whether or not to display the sideward views when it is determined that the vehicle has stopped at a potential cross-traffic driving situation”), (See at least ¶ 41, “The vehicular scalable integrated control unit is responsive to a global positioning system of the vehicle to determine a current geographical location of the vehicle. The vehicular scalable integrated control unit accommodates downloading of applications, which may include a tour guide application…integrated control unit may be operable to access and/or process the tour guide application responsive to a determination that the current geographical location of the vehicle is approaching the selected tour area”); 
download a guidance system application or parameters for an existing guidance system application in order to create a communication interface with the guidance system that is associated with the identified area of local traffic routing (See at least ¶ 37, “the scalable integrated electronic control unit may operate to access or run the downloaded application or applications at an appropriate time or in response to a detected driving condition or the like”), (See at least ¶ 40, “a navigation application may be downloaded (such as via a telematics system of the vehicle when selected by a driver of the vehicle, such as for a particular driving situation and/or geographical location of the vehicle) for a particular region or locale that the vehicle is to be traveling in or through. Then, when a GPS system of the vehicle detects that the vehicle is at a particular geographical location, the scalable integrated electronic control unit may download the appropriate maps or information associated with that location”), (The examiner notes that a guidance system application is equivalent to a tour guide application in the context provided by Dellantoni); and 
(See at least ¶ 5, “The vehicular scalable integrated control unit or module or system of the present invention preferably incorporates inputs from driver assistance system components (such as cameras, radar sensors, ultrasonic sensors and/or infrared sensors or the like), or systems or subsystems…computing of driver assistance system (DAS) functions and applications with the likes of navigational functions or systems or subsystems”), (See at least ¶ 53, “The active safety and sensing system may include fusion/combination of outputs from various sensing devices to provide environmental awareness at and surrounding the vehicle and may provide partial or complete control of the vehicle as it is driven along a road and/or may provide alert warnings to the driver of the vehicle of what may be present environmentally exterior of the vehicle and/or what may be hazardous thereat”), (See at least ¶ 27, “generate vehicle equipment control signals/outputs that control the likes of braking or speed or hazard alerts or the like. The presentation of this video information on a video screen viewable by the driver while driving preferably has driver selectable viewing configurations including: a 360 degree view with a perspective reference above the vehicle”).
Dellantoni fails to explicitly disclose a local guidance system.
However, Seo teaches a local guidance system (See at least ¶ 20, “the parking lot server generating a driving path up to the selected parking slot and transmitting the generated driving path to the autonomous driving apparatus; and the autonomous driving apparatus performing the autonomous driving of the vehicle along a virtual lane of the driving path”), (See at least ¶ 69, “The controlling unit 260 maps a driving path up to a parking slot designated by the parking lot server 100 to the parking lot map data and displays the parking lot map data to which the driving path is mapped on the display (not illustrated), and performs autonomous driving along a virtual lane on the driving path”), (The examiner notes that the parking lot server is equivalent to a local guidance system as stated in the specification of the application. Further, the downloaded guidance application of Dellantoni is also equivalent to a local guidance system (¶ 40)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance system of Dellantoni and include a local guidance system as taught by Seo because it would allow the system to transmit parking lot information including parking lot map data to which a virtual lane is applied to a vehicle entering the parking lot when the vehicle entering the parking lot is sensed; and an autonomous driving apparatus configured to perform autonomous driving of the vehicle up to any one parking slot empty in the parking lot using the virtual lane (Seo ¶ 7).Regarding claim 19, Dellantoni discloses a non-transitory machine-readable storage medium on which is stored a computer program for the interaction of a driver assistance system in a motor vehicle with a local guidance system, the computer program, when executed by a computer, causing the computer to perform: 
identifying an area having local traffic routing (See at least ¶ 26, “a 360 degree view system on a vehicle may provide the driver with a view encompassing the area around the entire vehicle (FIG. 1). This type of automotive driving aid provides visual information to the driver about the vehicle surroundings and aids in the maneuvering of the vehicle”), (See at least ¶ 51, “The system thus may take into account the driving conditions or geographic location of the vehicle in making the decision of whether or not to display the sideward views when it is determined that the vehicle has stopped at a potential cross-traffic driving situation”), (See at least ¶ 41, “The vehicular scalable integrated control unit is responsive to a global positioning system of the vehicle to determine a current geographical location of the vehicle. The vehicular scalable integrated control unit accommodates downloading of applications, which may include a tour guide application…integrated control unit may be operable to access and/or process the tour guide application responsive to a determination that the current geographical location of the vehicle is approaching the selected tour area”); 
downloading a guidance system application or parameters for an existing guidance system application to create a communication interface with the guidance system that is associated with the identified area of local traffic routing (See at least ¶ 37, “the scalable integrated electronic control unit may operate to access or run the downloaded application or applications at an appropriate time or in response to a detected driving condition or the like”), (See at least ¶ 40, “a navigation application may be downloaded (such as via a telematics system of the vehicle when selected by a driver of the vehicle, such as for a particular driving situation and/or geographical location of the vehicle) for a particular region or locale that the vehicle is to be traveling in or through. Then, when a GPS system of the vehicle detects that the vehicle is at a particular geographical location, the scalable integrated electronic control unit may download the appropriate maps or information associated with that location”), (The examiner notes that a guidance system application is equivalent to a tour guide application in the context provided by Dellantoni); and 
using the communication interface for communication of the driver assistance system with the guidance system when the motor vehicle is located within the area having local traffic routing (See at least ¶ 5, “The vehicular scalable integrated control unit or module or system of the present invention preferably incorporates inputs from driver assistance system components (such as cameras, radar sensors, ultrasonic sensors and/or infrared sensors or the like), or systems or subsystems…computing of driver assistance system (DAS) functions and applications with the likes of navigational functions or systems or subsystems”), (See at least ¶ 53, “The active safety and sensing system may include fusion/combination of outputs from various sensing devices to provide environmental awareness at and surrounding the vehicle and may provide partial or complete control of the vehicle as it is driven along a road and/or may provide alert warnings to the driver of the vehicle of what may be present environmentally exterior of the vehicle and/or what may be hazardous thereat”), (See at least ¶ 27, “generate vehicle equipment control signals/outputs that control the likes of braking or speed or hazard alerts or the like. The presentation of this video information on a video screen viewable by the driver while driving preferably has driver selectable viewing configurations including: a 360 degree view with a perspective reference above the vehicle”).
Dellantoni fails to explicitly disclose a local guidance system.
However, Seo teaches a local guidance system (See at least ¶ 20, “the parking lot server generating a driving path up to the selected parking slot and transmitting the generated driving path to the autonomous driving apparatus; and the autonomous driving apparatus performing the autonomous driving of the vehicle along a virtual lane of the driving path”), (See at least ¶ 69, “The controlling unit 260 maps a driving path up to a parking slot designated by the parking lot server 100 to the parking lot map data and displays the parking lot map data to which the driving path is mapped on the display (not illustrated), and performs autonomous driving along a virtual lane on the driving path”), (The examiner notes that the parking lot server is equivalent to a local guidance system as stated in the specification of the application. Further, the downloaded guidance application of Dellantoni is also equivalent to a local guidance system (¶ 40)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program for the interaction of a driver assistance system in a motor vehicle of Dellantoni and include a local guidance system as taught by Seo because it would allow the method to transmit parking lot information including parking lot map data to which a virtual lane is applied to a vehicle entering the parking lot when the vehicle entering the parking lot is sensed; and an autonomous driving apparatus configured to perform autonomous driving of the vehicle up to any one parking slot empty in the parking lot using the virtual lane (Seo ¶ 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665